Citation Nr: 1048168	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-06 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

1.  Entitlement to service connection for a groin condition, 
manifested by pain in the groin, abdomen and testicles.  

2.  Entitlement to service connection for a neck condition, to 
include as secondary to lumbosacral strain, chondromalacia of the 
knees bilaterally, and bilateral pes planus with plantar 
fasciitis and hallux vallgus.   


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1985 to November 
1996. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007  rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  By way of the November 2007 decision, the RO denied claims 
for service connection for a groin condition and a neck 
condition.   

As a matter of history of, the Board notes that the Veteran was 
seen for complaints of pain in the groin, abdomen and testicle 
during service.  Shortly after separation from service in 
November 1996, the Veteran filed a claim for service connection 
for testicular disorder.  This claim was denied by the RO in a 
March 1997 rating decision.  In January 2006, the Veteran 
submitted a petition to reopen his claim of service connection 
for testicular disorder.  This claim to reopen was rejected by 
the RO in a May 2006 rating decision.  The Veteran initiated an 
appeal and in October 2008 the Board denied the Veteran's claim 
to reopen.  It is important to note that in the August 2006 
Notice of Disagreement (NOD), the Veteran discussed how his 
problem is not limited to the testicle, but rather, has involved 
the testicle and groin area since service.  The Veteran 
specifically stated, "in disagreeing with problems to GROIN 
area, veteran points out that the SMR notes problems with Groin, 
and not solely to a testicular problem.  Veteran is claiming 
problem with the GROIN AREA....NOT TESTICULAR PAIN." 

The Board notes that a change in diagnosis or specificity of the 
claim must be carefully considered in determining the etiology of 
a potentially service- connected condition and determining 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or development of 
a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2009); 
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Here, it appears 
that the Veteran was treated during service for problems in the 
groin area, including problems manifested by testicle pain.  He 
submitted a claim for such shortly after service, and he states 
that he has had continuous problems with such since service.  He 
has a current diagnosis involving the area, and a medical opinion 
links the current problem to service.  While the Veteran may have 
inaccurately stated his claim over the years as one for service 
connection for testicle pain, the Veteran tried to explain his 
situation in the 2006 notice of disagreement.  The Board finds 
that the Veteran's claims for his groin pain and for his 
testicular pain are the same claim - entitlement to service 
connection for  a groin problem manifested by testicular pain and 
abdominal pain. 

The issue of entitlement to service connection for a neck 
condition, to include as secondary to service-connected back, 
knee, and foot disability, is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The preponderance of the evidence of record supports a 
finding that the Veteran's current groin condition, diagnosed as 
fibromyalgia, degenerative joint disease, and groin pain, was 
first manifested during active military service and that his 
current condition is related to his military service.  


CONCLUSION OF LAW

The Veteran's groin condition, diagnosed as fibromyalgia, 
degenerative joint disease, and groin pain, is due to disease or 
injury that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).   In 
addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given that the action taken herein below is 
fully favorable to the Veteran, the Board finds that all 
notification and development action needed to fairly adjudicate 
the claim herein decided has been accomplished.  


II. Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during a veteran's 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must 
be: medical evidence of a current disability; medical evidence, 
or in some cases lay evidence, of in-service occurrence or 
aggravation of a disease or injury; and, medical evidence of a 
nexus between an in-service disease or injury and the current 
disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

After a careful review of the Veteran's claims file, the Board 
finds that service connection is warranted for a groin condition, 
diagnosed as  fibromyalgia, degenerative joint disease, and groin 
pain, and manifested by testicle pain.

According to the Veteran's service treatment record he was 
consistently treated on multiple occasions throughout service for 
problems related to his groin.  In November 1991, the Veteran was 
treated for what he reported under "chief complaint" as pulled 
muscle in the abdominals.  It was noted that the Veteran had 
persistent pain when doing sit-ups, and that the pain had started 
following a distance run a month earlier.  The fact that the 
Veteran was given a scrotal examination is evidence he also 
complaints of problems in the testicle area as well.  An October 
1992 record indicates that the Veteran was seen for groin pain 
that had been going on for more than a year.  The examiner noted 
that the Veteran pulled a muscle in his inner thigh one year ago, 
and that he has had pain in the lower abdomen and perineal area.  
Tightness in the perineal area was reported.  A May 1993 report 
noted that the veteran was seen for "leg and stomach pain" that 
had been ongoing for two years.  The examiner noted a history of 
a groin strain.  A March 1994 record noted a history of pain in 
groin for two years.  The Veteran stated that he had groin pain 
that ran into both legs and felt as if someone were pulling on 
his groin. The Veteran stated it felt like tension from the 
testicles to the stomach.  The assessment included muscle strain.  
In April 1994 he had a physical therapy consultation for chronic 
groin pain and tibial pain.  The provisional diagnosis included 
"chronic groin pain".  An October 1994 record noted complaints 
of chronic groin pain for more than two years.  The assessment 
was chronic groin pain of unknown etiology.  Another October 1994 
record noted complaints of continuing pain around the groin area 
for 3 years.  The Veteran gave a history of having pulled a 
muscle in both legs while running, and he also stated that he 
gets a sharp testicular pain.  He was then seen in December 1994 
for chronic groin pain and discomfort around the groin area that 
radiated sometimes down the thigh and at times to the scrotal 
area.  It was accompanied by a constant pulling sensation at the 
testicle.  He was then seen for follow-up care on January 6, 
1995, and January 24, 1995.  On January 6, 1995, the pain was 
noted to not be severe pain but just discomfort.  On January 24, 
1995, it was noted that the Veteran had recurrent groin pain and 
radiating pain up and down to the proximal thigh and that it 
started two weeks prior.  It was noted to be of unknown etiology.  
In May 1996 the Veteran underwent a Medical Board examination and 
on his Report of Medical History he listed various health 
problems but did not mention any problems with his groin; 
however, he did discuss testicular pain.  It was noted that the 
Veteran reported testicular pain for five years following a 
strain of his right quad versus groin muscle while running.  It 
was noted that this has been constant, and it was described as a 
dull and aching pain in his testicle wish sharper pains occurring 
twice daily .  On his Medical Evaluation Board Proceedings the 
Board determined that he had "chronic" testicular pain that was 
"not unfitting, not ratable."  

The Veteran's service treatment records clearly document the fact 
that the Veteran had consistent treatment for symptoms involving 
the groin, abdomen, testicles, and upper thighs following a 
muscle pull in 1991 or so, and continuing throughout the last 
five years of service, and at separation.  These medical reports 
specifically called the problem a "chronic" condition involving 
the groin. 

At the Veteran's January 1997 VA general medical examination he 
reported testicular pain.  The VA examiners report reads as 
follows:

		Veteran questioned closely, had some groin pulls 
      in the service, soreness upper and lower abdomen, said 
      he had pain all the way down across scrotum into the 
legs.  
      Veteran does not have same now that he is not 
exercising 
      and stretching abdominal wall muscles.   

Regarding these complaints of, the VA examiner's diagnosis read 
as follows:

		Examination of the testicles, no abnormality found 
      (previous groin pull), resolved

The Veteran was recently seen in March 2009 for right and left 
side groin pain that he reported was chronic.  Under history of 
present illness, the examiner noted that the Veteran had chronic 
left and right groin pain, level 5 and 7 out of 10, that started 
in the army.   The VA physician's assessment/plan reads as 
follows:  

1.	groin pain - was to go to Syracuse in 2006 for 
      rheumatology to dx fibromyalgia, but missed apptmt, 
will 
      reschedule, also old ct shoes djd in sacrolilliac area 
will order
      mri. and will refer to urology. ordered labs, cbc, 
lipids, psa, tsh

In April 2009 the Veteran was seen for a follow-up appointment.  
Musculoskeletal examination revealed chronic groin and pelvis 
pain.  The Veteran's nurse practitioner assessed the Veteran with 
the following:

1.	Fibromyagia/djd/groin pain- it is as likely as not 
that this condition stems from military service, 
but i 
am more convinced that it definitely started within 
the military as documented from previous military 
medical documents. pt has f/u with syracuse for 
further tests 
and will also remind doctor there that previous ct 
scans 
in o5 document arthritic changes in spine. cont. 
current meds

After a careful review of the Veteran's claims file the Board 
finds that the Veteran's consistent treatment for groin problems 
during the last five years of his period of service, the findings 
on MEB at separation, and his current diagnosis with medical 
opinion as to a link to service, are strong evidence that the 
Veteran's current groin condition, diagnosed as fibromyalgia, 
degenerative joint disease, and groin pain, had its onset during 
service.  

A veteran seeking disability benefits must establish not only the 
existence of a disability, but also an etiological connection 
between his military service and the disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 
548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  In this case, the Board finds that the service treatment 
records showing consistent problems with the groin during 
service, the Veteran's consistent statements regarding this 
problem from its onset during service through today, and the 
findings and opinion in the 2009 VA examination establish an 
etiological relationship between the Veteran's current groin 
problem, and his period of service.  Additionally, there is no 
medical evidence of records that opposes the claim for service 
connection.   A claimant is entitled to service connection where 
he submits supportable competent evidence of in-service nexus 
that is not rebutted by other medical opinion of record.  Hanson 
v. Derwinski, 1 Vet. App. 512 (1991).  Service connection is 
warranted for a groin condition, diagnosed as fibromyalgia, 
degenerative joint disease, and groin pain.


ORDER

The claim for service connection for groin condition, 
diagnosed as fibromyalgia, degenerative joint 
disease, and groin pain, is granted. 


REMAND

The Veteran asserts that he has a current neck condition that is 
secondary to his service-connected back, knee, and foot 
conditions.  Medical evidence in the Veteran's claims file shows 
that he has been seen for neck pain since April 2006.  An April 
2006 cervical CT scan revealed that the Veteran had a bulging 
disc with arthritis in his neck and that he had headaches as a 
result.  The Veteran underwent rehabilitation in September 2007 
for his neck pain, upper thoracic pain, and low back pain.  

The Board finds that the Veteran has not been afforded a VA 
examination to determine if his neck condition is secondary to 
his other service-connected problems.  In accordance with 38 
C.F.R. § 3.159, the Board finds that the Veteran should be 
scheduled for a VA examination to determine the nature and likely 
etiology of his neck condition, to include if it was aggravated 
by the Veteran's lumbosacral strain or any other service-
connected disability.  

Prior to any VA examination, attempts should be made to obtain 
any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
contact the Veteran by letter and request 
that he provide sufficient information, and 
if necessary authorization, to enable the RO 
to obtain any additional pertinent treatment 
records not currently of record.  Based on 
the Veteran's response, the RO should assist 
him in obtaining any additional evidence 
identified, following the current procedures 
set forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  

If any identified records sought are not 
obtained, the RO should notify the Veteran of 
the records that were not obtained, explain 
the efforts taken to obtain them, and 
describe the further action to be taken.  

2.  The Veteran should be scheduled for a VA 
examination to determine the current nature 
and likely etiology of the Veteran's neck 
condition.  The entire claims file must be 
made available to the examiner, and the 
examination report should include discussion 
of the Veteran's documented medical history 
and assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

The VA examiner should identify the diagnosis 
for any current neck condition.  For any neck 
disorder diagnosed, the examiner should be 
asked to provide a medical opinion as to 
whether it is at least as likely as not that 
such neck condition is due to or aggravated 
by the Veteran's period of service.  The 
examiner should also be asked to provide an 
opinion as to whether any neck disorder 
diagnosed is due to or aggravated by the 
Veteran's service-connected lumbosacral 
strain, or any other service-connected 
disability (such as that involving the knees 
and feet). 

The examiner should set forth all examination 
findings, along with the complete rationale 
for all conclusions reached.  

3.  The AOJ should review the claims file to 
ensure that all the foregoing requested 
development is completed, and, thereafter, 
arrange for any additional development 
indicated.  The AOJ should then readjudicate 
the remaining claim on appeal.  If any 
benefit sought remains denied, the AOJ should 
issue an appropriate SSOC (Supplemental 
Statement of the Case) and provide the 
Veteran and his representative the requisite 
time period to respond.  The case should then 
be returned to the Board for further 
appellate review, if otherwise in order.  No 
action is required of the appellant unless he 
is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
							 
No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as well 
as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to report 
for any scheduled examination may result in the denial of a claim. 
38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


